*604The opinion of the court was delivered by
Williams, Ch. J.
The issue, in this case, was tried by the county court; and they have found, that the defendant was not in possession. This was wholly a question of fact, with which this, court have nothing to do. Had the county court found otherwise upon the evidence, their opinion would have been equally conclusive.
There seems to be a mistaken impression on this subject, when an issue has been tried by the court. It is sometimes the case, that the testimony, or the facts are spread out and brought here for reexamination. But this court cannot correct the judgment of the county court in such cases, unless it appears, that the whole testimony was clearly and legally insufficient to support their judgment, and they were bound'to have rendered the judgment the other way. Indeed, when the issue is tried by the court, and it depends either on the weight of testimony, or the inferences, which the court might draw from the testimony, no question can be raised in this court, and the cause should not be brought here by exceptions.
But the decision of the county court as to the facts was clearly right. By no possible reasoning could the possession, or acts of ownership, of the defendant in 1838 be extended to the time this action was commenced. The acts of Batchelder in 1843 could not be his, unless the court found them to be so, — which they have not done.
The judgment of the county court is therefore affirmed.